  Case 18-20142 Doc 41-4 Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                          Documents Page 1 of 22
PERSONAL INFORMATION REDACTED
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                            Documents Page 2 of 22
Case 18-20142    Doc 41-4     Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                               Documents Page 3 of 22




     PERSONAL INFORMATION REDACTED
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                            Documents Page 4 of 22
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                            Documents Page 5 of 22
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                            Documents Page 6 of 22
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                            Documents Page 7 of 22
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                            Documents Page 8 of 22
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                            Documents Page 9 of 22
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                           Documents Page 10 of 22
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                           Documents Page 11 of 22
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                           Documents Page 12 of 22
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                           Documents Page 13 of 22
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                           Documents Page 14 of 22
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                           Documents Page 15 of 22
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                           Documents Page 16 of 22
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                           Documents Page 17 of 22
      Case 18-20142   Doc 41-4
                             Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
PERSONAL INFORMATION REDACTED Documents Page 18 of 22
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                           Documents Page 19 of 22
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                           Documents Page 20 of 22
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                           Documents Page 21 of 22
Case 18-20142   Doc 41-4   Filed 07/11/19 Entered 07/11/19 15:16:53   Desc Loan
                           Documents Page 22 of 22
